DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Kawamura, USPAP 2016/0272237.  Kawamura discloses: 
A steering system includes a steering mechanism, a motor that is a source of an 
assist force, and a battery that supplies a voltage to the motor.  The system 
includes a voltage sensor that detects a power supply voltage, a steering 
sensor that detects a steering angle, and a motor control signal generation 
circuit that calculates a q-axis voltage command value to allow the motor to 
generate the assist force and that generates a motor control signal based on 
the q-axis voltage command value.  The system includes a 
steering-angular-velocity limiting circuit that calculates a compensation 
amount for compensation for the q-axis voltage command value and that derives 
the compensation amount by calculating a power supply compensation component based on the power supply voltage when the absolute value of the steering angle is equal to or larger than a predetermined steering angle close to a maximum steering angle.
Figure 6 of Kawamura discloses:

    PNG
    media_image1.png
    926
    684
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    709
    448
    media_image2.png
    Greyscale

Figure 1 of Kawamura discloses:

    PNG
    media_image3.png
    688
    665
    media_image3.png
    Greyscale



Kawamura discloses via figure 2:

    PNG
    media_image4.png
    978
    666
    media_image4.png
    Greyscale

Figure 8 of Kawamura discloses:

    PNG
    media_image5.png
    686
    326
    media_image5.png
    Greyscale


Kawamura discloses via figure 3:

    PNG
    media_image6.png
    979
    654
    media_image6.png
    Greyscale

In regards to claim 5, Kawamura taken either individually or in combination with other prior art of record fails to teach or render obvious an electric power steering control device comprising:
wherein when the voltage detected by the battery voltage sensor is recovered from outside the range of the usual voltage to within the range of the usual voltage, the gain setting unit determines whether or not a ratio obtained by dividing a time-integrated value of the gain in a period from when the voltage goes outside the range of the usual voltage to when the voltage is recovered to within the range of the usual voltage by a time-integrated value of the gain when the gain in the period is the usual value is larger than a predetermined prescribed threshold, the gain setting unit setting the gain to immediately increase up to the gain target value when the ratio is determined to be larger than the prescribed threshold, and setting the gain to gradually increase up to the gain target value when the ratio is determined to be equal to or less than the prescribed threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667